                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 16-CV-1703-MSK-MEH

ESTATE OF JOSEPH VALVERDE,
     by and through ISABEL PADILLA, as personal representative,

       Plaintiff,

v.

JUSTIN DODGE,

       Defendant.


          OPINION AND ORDER ON MOTION FOR SUMMARY JUDGMENT


       THIS MATTER comes before the Court on the Defendant’s Motion for Summary

Judgment (# 91), the Plaintiff’s Response (# 98), and the Defendant’s Reply (# 106); and the

Defendant’s Motion to Strike (# 105), the Plaintiff’s Response (# 107), and the Defendant’s

Reply (# 111). For the following reasons, the Motion for Summary Judgment is denied and the

Motion to Strike is denied as moot.

                                      I. JURISDICTION

       The Court exercises jurisdiction under 28 U.S.C. § 1331.

                                      II. BACKGROUND

       The facts1 in this matter can be briefly summarized. In July 2014, the Denver Police

Department performed an undercover drug operation in which officers arrested Joseph Valverde

after an undercover officer sold him cocaine. Once the sale was complete, seven SWAT officers


1
  The Court recounts the undisputed facts and the disputed facts in the light most favorable to
the Plaintiff, the nonmoving party. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213
(10th Cir. 2002).


                                                1
surrounded Mr. Valverde. Mr. Valverde pulled a firearm from his waistband, but then dropped it

and raised empty hands near his head. The parties’ versions of what happened at this point

differ. The Plaintiff claims that after the Mr. Valverde dropped the firearm to the ground,

Defendant Officer Justin Dodge shot Mr. Valverde multiple times, killing him. Officer Dodge

says he saw Mr. Valverde raise and point his firearm which prompted him to fire his weapon.

An aerial video has been submitted as part of the record, but the parties disagree as to what it

shows.

         The Plaintiff brought this suit in July 2016. Following the stipulated dismissal of claims

against the City and County of Denver (# 90), only one claim remains — that Officer Dodge

used excessive force in violation of Mr. Valverde’s Fourth Amendment rights. Officer Dodge

moves for summary judgment on that claim (# 91) and seeks to strike portions of the video

evidence (# 105).

                                    III. LEGAL STANDARD

         Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Summary

adjudication is authorized when there is no genuine dispute as to any material fact and a party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs what

facts are material and what issues must be determined. It also specifies the elements that must be

proved for a given claim or defense, sets the standard of proof, and identifies the party with the

burden of proof. See Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986); Kaiser-Francis

Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual dispute is

“genuine” and summary judgment is precluded if the evidence presented in support of and

opposition to the motion is so contradictory that, if presented at trial, a judgment could enter for




                                                  2
either party. See Anderson, 477 U.S. at 248. When considering a summary judgment motion, a

court views all evidence in the light most favorable to the non-moving party, thereby favoring

the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002).

       If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus. Inc. v. Arvin Indus. Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

       If the moving party does not have the burden of proof at trial, it must point to an absence

of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

If the respondent comes forward with sufficient competent evidence to establish a prima facie

claim or defense, a trial is required. If the respondent fails to produce sufficient competent

evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

                                        IV. DISCUSSION

       As he did at the dismissal stage, Office Dodge seeks to dismiss the claim against him by

application of the doctrine of qualified immunity. Qualified immunity protects individual state

actors from civil liability if their conduct “does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Messerschmidt v.




                                                   3
Millender, 565 U.S. 535, 546 (2012). Because of the underlying purposes of qualified immunity,

the Court treats qualified-immunity questions differently from other questions on summary

judgment. See Thomas v. Durastanti, 607 F.3d 655, 662 (10th Cir. 2010). After a defendant

asserts qualified immunity, the burden shifts to the plaintiff, who must: (1) show facts that “make

out a violation of a constitutional right,” and (2) establish that, at the time of the conduct at issue,

it was clearly established under existing law that the defendant’s conduct breached the

constitutional right. Pearson v. Callahan, 555 U.S. 223, 232 (2009). The Court may address

these questions in whichever order is best suited to the case. If the plaintiff fails to satisfy either

prong of this inquiry, the Court “must grant the defendant qualified immunity.” Holland ex rel.

Overdorff v. Harrington, 268 F.3d 1179, 1186 (10th Cir. 2001). However, if the plaintiff

establishes the violation of a clearly established right, it becomes the defendant’s burden to prove

is no genuine issue of material fact and that she is entitled to judgment as a matter of law.

Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001).

        For all practical purposes, the question of whether the evidence shows violation of a

constitutional right is indistinguishable from the inquiry that the Court would make in

determining whether the Plaintiff has come forward with sufficient evidence to establish a prima

facie claim in accordance with Rule 56. The plaintiff must show sufficient evidence to

demonstrate the existence of a cognizable claim. The Court considers the evidence in the light

most favorable to the plaintiff and assesses whether it is sufficient to demonstrate the violation of

a constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001).

        The “clearly established” inquiry focuses on whether the contours of the constitutional

right were so well-settled in the context of the particular circumstances, that a “reasonable

official would have understood that what he is doing violates that right.” Reichle v. Howards,




                                                   4
132 S. Ct. 2088, 2093 (2012). To satisfy this prong, the burden is on the plaintiff to point to

Supreme Court or Tenth Circuit precedent (or the clear weight of other circuit courts) that

recognizes an actionable constitutional violation in the circumstances presented. Schwartz v.

Booker, 702 F.3d 573, 587–88 (10th Cir. 2012); see also Thomas, 607 F.3d at 669 (plaintiff bears

the burden of citing to requisite authority). It is not necessary for the plaintiff to point to a case

with identical facts, but he must identify some authority that considers the issue “not as a broad

general proposition,” but in a “particularized” sense — for example, it is not sufficient to ask

whether it is “clearly established” that the Fourth Amendment prohibits the use of excessive

force in effecting an arrest; rather, the court examines whether that constitutional principle has

previously been found to prohibit particular conduct. See, e.g., Brosseau v. Haugen, 543 U.S.

194, 198–200 (2004).

        With these considerations in mind, the Court turns to the Plaintiff’s claim that Officer

Dodge employed excessive force when apprehending Mr. Valverde. The Court begins with a

determination of whether evidence sufficient to establish a prima facie claim has been shown.

A. Constitutional Violation

        The Fourth Amendment protects persons against “unreasonable searches and seizures.”

U.S. Const. amend. IV. That protection precludes police officers from using an excessive

amount of force in apprehending a suspect. Graham v. Connor, 490 U.S. 386, 395 (1999). The

sole question is whether the amount of force used by police was “objectively reasonable” under

all the circumstances. Id. at 396. The Court does not inquire into the subjective intent or

motivation of the officer in administering the force, and it examines the apparent need for the use

of force based on the circumstances as they appeared to officers on the scene, not through a post




                                                   5
hoc review of the situation in hindsight. Id. at 396–97; Jiron v. City of Lakewood, 392 F.3d 410,

414–15, 418 (10th Cir. 2004).

       Among the factors that the Court considers in determining the whether the use of force

was reasonable are: (1) the severity of the crime for which the arrest is being made, (2) whether

the suspect poses and immediate threat to the safety of the officers or others, and (3) whether the

suspect is actively resisting. Graham, 490 U.S. at 396; Morris v. Noe, 672 F.3d 1185, 1195

(10th Cir. 2012). Even more factors exist to determine the degree of threat posed to officers

when force was used: “(1) whether the officers ordered the suspect to drop his weapon, and the

suspect's compliance with police commands; (2) whether any hostile motions were made with

the weapon towards the officers; (3) the distance separating the officers and the suspect; and (4)

the manifest intentions of the suspect.” Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d

1255, 1260 (10th Cir. 2008).

       In this case, there are multiple factual disputes. Officer Dodge cites evidence showing

that he gave Mr. Valverde an order to show his hands, but instead of complying with this order,

Mr. Valverde backed away and pointed a gun at him, which is when he fired five shots, killing

Mr. Valverde. The Plaintiff points to evidence that Mr. Valverde complied with the order to put

his hands up, did not back away from Officer Dodge, and had already discarded his firearm

before Officer Dodge fired the shots. Both parties point to audio and video footage of the event

as supportive of their account of the events. The video, however, only offers only an aerial

perspective of what happened.

       Given the varying interpretations of the video evidence, it is does not resolve the factual

dispute between the parties. The Court does not act as a fact-finder on a motion for summary

judgment. Instead, with regard to disputed facts, the Court must construe the evidence most




                                                 6
favorably to the non-moving party, here the Plaintiff. And as stated, the Plaintiff points to

evidence that Mr. Valverde discarded his firearm and complied, or at least was in the process of

complying, with the order to put his hands up before Officer Dodge shot him. If a jury were to

find these facts to be true, they would be sufficient to show that the force used by Officer Dodge

was excessive. Thus, the Plaintiff has made a prima facie showing of a constitutional violation.

       Because the Court makes no determination of the facts, the Motion to Strike portions of

the video evidence is denied as moot. Questions of admissibility of the video evidence and any

modified versions thereof may be revisited before trial in a motion in limine.

B. Clearly Established Law

       Mindful that the law must be clearly established in a particularized sense, see Toler v.

Troutt, 631 F. App’x 545, 547 (10th Cir. 2015), the Court looks to the specific conduct for which

the Plaintiff has established a prima facie claim. When viewed in the light most favorable to the

Plaintiff, Mr. Valverde discarded his weapon and was in the process of surrendering when

Officer Dodge shot him five times. The particularized question is thus whether it is reasonable

to deploy deadly force against an armed suspect displaying signs of surrender or in the process of

surrendering. The Plaintiff proffers a collection of cases that indicates it was unreasonable to do

so under the weight of authority from the courts of appeals.

       Although the Plaintiff has proffered no Tenth Circuit authority specifically addressing

this factual scenario, the court has adopted the Sixth Circuit’s rule that “there undoubtedly is a

clearly established legal norm precluding the use of violent physical force against a criminal

suspect or detainee who already has been subdued and does not present a danger to himself or

others.” Estate of Booker v. Gomez, 745 F.3d 405, 428 (10th Cir. 2014) (quoting Harris v. City

of Circleville, 583 F.3d 356, 367 (6th Cir. 2009). In addition, many other courts have addressed




                                                  7
this issue. See Perez v. Susczynski, 809 F.3d 1213, 1220 (11th Cir. 2016) (officer not entitled to

qualified immunity with armed suspect because the mere presence of a gun was not enough

create a reasonable threat); Cooper v. Sheehan, 735 F.3d 153, 159 (4th Cir. 2013) (officer not

entitled to qualified immunity where the plaintiff, shot while standing still in the doorway of his

home, was holding a shotgun with the muzzle pointed at the ground, made no sudden moves,

made no threats, and ignored no commands); Hemphill v. Schott, 141 F.3d 412 (2d Cir. 1998)

(factual dispute precluded qualified immunity where accounts differed as to whether the suspect

was surrendering or furtively reaching into his pocket when deadly force was used); Hopkins v.

Andaya, 958 F.2d 881, 886–87 (9th Cir. 1992) (officer not entitled to qualified immunity where

suspect had attacked him with a club but later approached the officer unarmed); Curnow v.

Ridgecrest, 952 F.2d 321, 325 (9th Cir. 1991) (officer not entitled to qualified immunity where,

in the plaintiff’s version of facts, the armed suspect did not point the gun at officers and was

facing away when he was shot the first time); Brandenburg v. Cureton, 882 F.2d 211, 213, 215–

16 (6th Cir. 1989) (factual dispute precluded qualified immunity where, in the plaintiff’s version

of facts, the suspect was shot by a police officer while picking up a weapon he had fired before

putting it on the ground).2

       For the foregoing reasons, the Court finds that a prima facie showing of a constitutional

violation has been made and that based on such facts, the law was clearly established. Under

these circumstances, Officer Dodge is not entitled to qualified immunity.




2
   There are also unpublished cases with similar circumstances. See Jamison v. Metz, 541 F.
App’x 15, 20 (2d Cir. 2013) (reversing grant of qualified immunity because it was objectively
unreasonable to fire on a suspect who was trying to surrender); Bennett ex rel. Estate of Bennett
v. Murphy, 120 F. App’x 914 (3d Cir. 2005) (clearly established law precluded qualified
immunity for an officer who shot an armed suspect that, during an hour-long standoff, had never
pointed his gun at officers and was not in flight at the time of shooting).


                                                  8
                                       V. CONCLUSION

       For the foregoing reasons, the Defendant’s Motion for Summary Judgment (# 91) is

DENIED and the Defendant’s Motion to Strike (# 105) is DENIED AS MOOT. The parties

shall jointly contact chambers within 14 days of this order to schedule the final pretrial

conference.

       DATED this 9th day of July, 2019.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge




                                                 9
